Title: To George Washington from the Supreme Court Justices, 9 August 1792
From: Supreme Court Justices
To: Washington, George



Sir,
Philadelphia 9th August 1792.

Your official connection with the Legislature and the consideration that applications from us to them, cannot be made in any manner so respectful to Government as through the President, induce us to request your attention to the enclosed representation and that you will be pleased to lay it before the Congress.
We really, Sir, find the burthens laid upon us so excessive that we cannot forbear representing them in strong and explicit terms.
On extraordinary occasions we shall always be ready, as good Citizens, to make extraordinary exertions; but while our Country enjoys prosperity, and nothing occurs to require or justify such severities, we cannot reconcile ourselves to the idea of existing in exile from our families, and of being subjected to a kind of life, on which we cannot reflect, without experiencing sensations and emotions, more easy to conceive than proper for us to express. With the most perfect respect, esteem, and Attachment,

we have the honor to be, Sir, Your most Obedient and most humble Servants,

John Jay
William Cushing
James Wilson
John Blair
James Iredell
Thomas Johnson.

